DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,846,963 (hereinafter ‘963). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Current Application					‘963
Claim 1:
a server that:

stores a global identifier corresponding to the user, wherein the global identifier comprises facial image information and a personal identifier of the user, associates ticketing information with the user's global identifier;

receives an image of the user from an event site device;

identifies the user's global identifier based on a correlation of the image of the user with the user's facial image information;

retrieves the ticketing information associated with the global identifier; and

transmits the ticketing information to at least one of the event site device or an event access device.
Claim 1:
an event site device comprising an imaging device, the event site device is configured to capture an image of a user for identification; and 
a server configured to: store a global identifier corresponding to the user, the global identifier comprises facial image information and a personal identifier of the user, wherein the facial image information is associated with the personal identifier; 
associate ticketing information with the user's global identifier; 
receive the image of the user from the event site device; 
identify the user's global identifier based on a correlation of the image of the user with the user's facial image information; 
retrieve the ticketing information associated with the global identifier; and 
transmit the ticketing information to at least one of the event site device or an event access device.










Current Application					‘963
Claim 12:
creating a global identifier by associating a user's facial image information with a personal identifier;

associating ticketing information with the global identifier;

receiving an image of the user from an event site device;

correlating the image of the user with the global identifier;

retrieving the ticket information associated with the global identifier; and

transmitting the ticketing information to at least one of the event site device or an event access device.
Claim 12:
receiving a user's facial image information and a personal identifier of the user from a user device; 
creating a global identifier by associating the user's facial image information with the personal identifier; 
associating ticketing information with the global identifier; 
receiving an image of the user from an event site device; 
identifying the global identifier based on a correlation of the image of the user with the user's facial image information; 
retrieving the ticket information associated with the global identifier; and 
transmitting the ticketing information to at least one of the event site device or an event access device.



Current Application					‘963
Claim 20:
a server configured to:

associate ticketing information with facial feature information of a user;

receive an image of the user from an event site device;

determine identity of the user based on correlating the facial feature information of the user with the received image;

retrieve the ticketing information associated with the user; and

transmit the ticketing information to the event site device.
Claim 20:
an event site device having a display and an imaging device, the event site device is configured to capture an image of a user for identification; a server configured to: 

associate ticketing information with an identity of the user; 
receive the image of the user from the event site device; 
determine the identity of the user based on facial feature information stored for the user; 

retrieve the ticketing information associated with the user; and 

transmit the ticketing information to the event site device.


Claims 2-11 and 13-19 of the current application correspond to Claims 2-11 and 13-19 of ‘963.

It is clear that all the elements of the application claims [1, 12 and 20] are to be found in patent claims [1, 12 and 20] (as the application claims [1, 12 and 20] fully encompasses patent claims [1, 12 and 20]). The difference between the application claims [1, 12 and 20] and the patent claims [1, 12 and 20] lies in the fact that the patent claim includes many more elements and is thus much more specific. Thus the invention of claims [1, 12 and 20] of the patent is in effect a "species" of the "generic" invention of the application claims [1, 12 and 20]. It has been held that the generic invention is "anticipated" by the "species". See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since application claims [1, 12 and 20] is anticipated by claims [1, 12 and 20] of the patent, it is not patentably distinct from claims [1, 12 and 20] of the patent.
Allowable Subject Matter
Claims 1-20 would be allowed provided the Double Patenting Rejection is overcome.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLOTTE M BAKER whose telephone number is (571)272-7459. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY A MAUNG can be reached on (571)272-2882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLOTTE M BAKER/Primary Examiner, Art Unit 2664